DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 9 reading “a female fitting” should read --the female fitting--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “the annular portion” in line 2. It is unclear from the claims which annular portion is being referenced. Examiner recommends not using the same name for different structures as a general good practice. Appropriate correction and/or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Trombley et al. (USPGPub 2007/0129705). 

Re Claim 12, Kauppi discloses an adapter (Kauppi Figs. 1-2) comprising a male fitting (3) configured to engage a female fitting (1) for connecting the adapter to a feeding element (Kauppi ¶ 0019-0022; Kauppi Annotated Fig. 1 below), the male fitting (3) including an annular portion (3-1) having a threaded inner surface (10) and a tubular portion (11) disposed at least partially within the annular portion (3-1), the tubular portion (11) including an annular side wall (12), a beveled end wall (8), and a central passage (13) extending through the tubular portion (11), the annular side wall (12) of the tubular portion (11) extending past an open end (3-3) of the annular portion (3-1) (as seen in Kauppi Annotated Fig. 1 below); wherein, the female fitting (1) is configured for connection to the male fitting (3), the female fitting (1) comprising an annular portion (1-1) including an annular side wall (1-2) and a beveled floor (9) defining an interior space for receiving the tubular portion (11) of the male fitting (3) when the male fitting (3) is connected to the female fitting (1) (Kauppi Annotated Fig. 1).
	However, Kauppi does not disclose the tubular portion filling an entirety of the interior space of the female fitting when the male fitting and female fitting are connected, and wherein the annular side wall of the tubular portion contacts the annular side wall of the annular portion of the female fitting when the male fitting is connected to the female fitting. Trombley discloses an adapter (Trombley Fig. 13) with a male fitting (100a) and a female fitting (38), the male fitting (100a) having a tubular portion (tube created by element 110) and the female fitting (38) having an interior space (proximal end of lumen 46), the tubular portion filling an entirety of the interior space of the female fitting (38) when the male fitting (100a) and female fitting (38) are connected, and wherein the annular side wall (110) of the tubular portion contacts the annular side wall (49) of the annular portion of the female fitting (38) when the male fitting (100a) is connected to the female fitting (38) (Trombley ¶ 0081 - explicitly disclosing where elements 110 and 49 can be reversed as male and female), the configuration for creating a fluid tight seal between the adapter members and a smooth continuous lumen through the adapter members. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the tubular portion of Kauppi to fill an entirety of the interior space of the female fitting when the male fitting and female fitting are connected, and wherein the annular side wall of the tubular portion contacts the annular side wall of the annular portion of the female fitting when the male fitting is connected to the female fitting, the configuration as disclosed by Trombley for creating a fluid tight seal between the adapter members and a smooth continuous lumen through the adapter members.


    PNG
    media_image1.png
    439
    670
    media_image1.png
    Greyscale


Re Claim 24, Kauppi in view of Trombley disclose all of the limitations of Claim 12. Kauppi fails to disclose wherein the annular side wall of the tubular portion contacts the annular side wall of the annular portion of the female fitting along an entire length of the annular side wall of the annular portion of the female fitting. Trombley discloses wherein the annular side wall (110) of the tubular portion (tube created by element 110) contacts the annular side wall (49) of the annular portion of the female fitting (38) along an entire length of the annular side wall (49) of the annular portion of the female fitting (Trombley ¶ 0081 - explicitly disclosing where elements 110 and 49 can be reversed as male and female), the configuration for creating a fluid tight seal between the adapter members and a smooth continuous lumen through the adapter members.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the tubular portion of Kauppi in view of Trombley wherein the annular side wall of the tubular portion contacts the annular side wall of the annular portion of the female fitting along an entire length of the annular side wall of the annular portion of the female fitting as disclosed by Trombley, the configuration for creating a fluid tight seal between the adapter members and a smooth continuous lumen through the adapter members.

Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Trombley et al. (USPGPub 2007/0129705) as applied to Claim 12 above, and further in view of Fischell et al. (USPN 5,413,561).

Re Claim 14, Kauppi in view of Trombley disclose all of the limitations of Claim 12. Kauppi further discloses a tube connection portion (6) extending from a closed end (3-2) of the annular portion (3-1) (Kauppi Annotated Fig. 1 above). However, Kauppi does not disclose a flexible member extending from the tube connection portion. Fischell teaches an adapter (Fischell Fig. 7) comprising a flexible member (73) extending from the tube connection portion (72) for strain relief (Fischell Col. 4 Lines 38-54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have configured the tube connection portion of Kauppi in view of Trombley to comprise a flexible portion extending therefrom, the configuration as disclosed by Fischell for providing strain relief.

Re Claim 15, Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi discloses the annular portion (1-1) tubular portion (11) and tube connection portion (6) being coaxial. However, Kauppi in view of Trombley do not disclose a flexible member and it being coaxial. However, examiner notes that in the modification of Kauppi in view of Trombley to include a flexible member, the flexible member (73) of Fischell is coaxial with the tube connection portion (72) of Fischell and is therefore being found obvious as a matter of design choice. In the present case, it would have been an obvious matter of design choice to modify Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell to include the flexible member being coaxial with the annular portion tubular portion and tube connection portion since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the flexible member being coaxial with the annular portion tubular portion and tube connection portion, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claim 17, Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell fail to disclose wherein the annular portion, tubular portion, tube connection portion, and flexible member are formed as one piece of material. However, examiner notes “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Therefore, in the present case, absent a disclosure for said “one piece of material” configuration solving any stated problem or being for any particular purpose, the annular portion, tubular portion, tube connection portion, and flexible member as formed as one piece of material is being found as obvious as a mere engineering design choice (See MPEP 2144.04 V-B).

Re Claim 18, Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi in view of Trombley fail to disclose a flexible member, wherein the central passage extends through the flexible member. However, Fischell discloses a central passage extending through the flexible member (73) for providing fluids therethrough. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to have configured the central passageway of Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell to extend through the flexible member as disclosed by Fischell for providing fluids therethrough.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Trombley et al. (USPGPub 2007/0129705) as applied to Claim 12 above, and further in view of Fischell et al. (USPN 5,413,561) as applied to Claim 14 above, and further still in view of Utterberg (USPN 5,951,519).

Re Claim 16, Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell disclose all of the limitations of Claim 14. Kauppi in view of Trombley fail to disclose a cap tethered to the annular portion, the cap being configured to receive the flexible member and at least a portion of the tube connection portion. As previously disclosed, Fischer discloses a flexible member (73) (Fischer Col. 4 Col. 4 Lines 38-54). Utterberg teaches a cap (10, 18, 32) (Utterberg Figs. 1-4) tethered to an annular portion (see right portion of 12, Utterberg Fig. 4), the cap being configured to receive the flexible member (left portion of 12, Utterberg Fig. 4) and at least a portion of the tube connection portion (middle portion of 12, axially at 46) (See also “flexible tubing 12” in Utterberg Col. 3 Lines 33-36 - wherein the closure cap 32, luer connector 10 and pressure clamp 18 are fully capable of being positioned on the adapter of Kauppi so that the cap receives the flexible member and tube connection portion), for the purpose of providing internal sterilization or another antimicrobial effect to take place in a more reliable, easy manner, and the tether preventing misplacement of the cap (Utterberg Col. 1 Lines 51-61).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have configured the annular portion and flexible tube of Kauppi in view of Trombley as applied to Claim 12 above, and further in view of Fischell wherein a cap is tethered to the annular portion, the cap being configured to receive the flexible member and at least a portion of the tube connection portion, the configuration as taught by Utterberg, for the purpose of providing internal sterilization or other antimicrobial effect to take place in a more reliable, easy manner, and the tether preventing misplacement of the cap.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kauppi et al. (USPGPub 2012/0153613) in view of Trombley et al. (USPGPub 2007/0129705) as applied to Claim 12 above, and further in view of Colman (USPGPub 2013/0345587).

Re Claim 23, Kauppi in view of Trombley disclose all of the limitations of Claim 12. Kauppi in view of Trombley fail to disclose wherein the annular side wall of the tubular portion extends past an open end of the annular portion such that the tubular portion by a distance of 2 mm to 3.5 mm. Colman discloses ISO/ICE 80369-2 dimensions of a connector (Colman Fig. 2; Table 2 of Pgs. 2-3) wherein projection of a tubular portion extends past an open end of the annular portion by 2.16 mm to 2.41 mm (distance r in Fig. 2). In the present case, prior art which teaches a range within, overlapping, or touching the claimed range anticipates if the prior art range does not substantially deviate from the claimed range. Perricone v. Medicis Pharmaceutical Corp., 77 USPQ 1321, 1327 (Fed. Cir. 2005)(anticipation found even where prior art range was not identical to claimed ranges); see also MPEP 2131.03 and Ex parte Lee, 31 USPQ2d 1105 (Bd. Pat. App. & Inter. 1993). In the present case, the prior art teaching of 2.16 mm to 2.41 mm substantially overlaps and thus anticipates the claimed range of 2 mm to 3.5 mm.

Response to Arguments
Applicant’s arguments filed 11/12/2020 with respect to drawing and specification objections as well as 112 indefinite rejections have been fully considered and are persuasive.  The drawing objections, specification rejections, and 112 indefinite rejection of Claims 12, 14-18 and 22 have been withdrawn. 

Applicant’s arguments with respect to new amendments to Claim 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R FREHE/Examiner, Art Unit 3783              

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783       
02/16/2021